Citation Nr: 1823659	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

6.  Entitlement to an increased rating in excess of 20 percent for residuals of a left knee, with relaxed lateral collateral ligaments (left knee instability). 

7.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee, with limitation of motion (left knee disability). 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from September 2012 and February 2013, of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of this claim, the Veteran raised the issue that his service connected disabilities precluded him from securing or following a substantially gainful occupation.  The Board finds that, the issue of a TDIU is ancillary to the Veteran's claims for increased rating and, therefore, is appropriately before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required for the claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims.

With regards to the Veteran's claim for bilateral peripheral neuropathy of the upper and lower extremities, the Board finds that the VA examinations of record, to include the January 2013, June 2015, and July 2017 VA examinations and addendum opinions to be incomplete.  Specifically, the Board finds that the Veteran's more recent examination addressing whether the Veteran's peripheral neuropathy was due to or aggravated by the Veteran's now service-connected diabetes to be too speculative.  Here, the examiner adequately noted that the Veteran's peripheral neuropathy could not have been caused by his diabetes, due to the fact that such condition started manifesting years prior to his diagnosis for diabetes.  Similarly, the examiner also noted that it was less likely than not that his diabetes aggravated his claimed neuropathy.  However, to this end, the examiner qualified such opinion noting that it there was insufficient information and data to make an adequate conclusion with regards to aggravation, based on the information of record.  As such, the Board finds that the examiner's opinion to be incomplete and further development, to include a new examination and opinion with regards to the Veteran's bilateral peripheral neuropathy must be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regards to the Veteran's claim for PTSD and left knee disabilities, to include instability, the Board finds that the Veteran was last afforded VA examinations to assess the nature and severity of these conditions in September 2013, and January 2015, respectively.  The Board notes that when the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007), Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, considering that the last VA examinations were more than three years ago, and considering the Veteran's continued pursuit of such claims for increased ratings, the Board finds that new and contemporaneous VA examinations must be afforded to the Veteran for the VA to substantially fulfill its duty to the Veteran.

Furthermore, the Board finds that the Veteran's claim for increased rating, remanded herein, are inextricably intertwined with his claim for a TDIU, as they are related claims.  Harris v. Derwinski, 1Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2. After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record.

3.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bilateral peripheral neuropathy of the upper and lower extremities.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion expressed should be included in the report.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy disabilities are etiologically related to service or any incident of service?

(b) Is it at least as likely as not (50 percent or greater probability) that peripheral neuropathy symptoms manifested within one year following separation from service?  Cite to any evidence to support a finding of arthritis within one year following service?

(c) Is it at least as likely as not (50 percent or greater probability) that peripheral neuropathy disabilities were caused by a service-connected diabetes?

(d) Is it at least as likely as not (50 percent or greater probability) that peripheral neuropathy disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected diabetes?

4.  Then, schedule the Veteran for a VA knee examination to ascertain the current severity of the Veteran's service-connected left knee disabilities, to include limitation of flexion, extension, and instability. The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the service-connected left knee disabilities on the Veteran's occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.  In particular, in order to comply with the recent precedential decision in Correia v. McDonald, 28 Vet. App. 15 (2016), the VA knee examination must include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is also asked to indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should provide an opinion as to whether there is loss of use of the left leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

5.  Then, schedule the Veteran for a VA examination of PTSD. The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's psychiatric condition, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report. The examiner should opine as to the level of occupational and social impairment due to PTSD, and should describe the symptoms that cause those levels of impairment. If the examiner is unable to differentiate between symptomatology due to PTSD and due to any nonservice­ connected disability, the examiner should so state.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service­ connected disabilities (PTSD and scars of the right cheek and right temporal area). If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service­ connected disabilities.

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal, including the Veteran's entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)

